Mr. Justice Robb
delivered the opinion of the Court:
This case is between the same parties as case No. 585 [ante, 410]. The mark of appellant, Wm. A. Rogers, Limited, here involved, is “Rogers” preceded by a wreath inclosing the .letter “R,” and followed by the same combination with the numeral “1881.” When this mark was adopted by appellant,appellee, the *486International Silver Company, had long used the mark “Rogers” preceded and followed by án .anchor, and this appellant knew. Appellant has failed to convince us that these marks are not deceptively similar. As applied to silverware they are greatly reduced in size. In view of this fact the ordinary observer would not be likely to notice the difference between the anchors of appellee and the wreaths of appellant. It is true that appellant’s mark contains, in addition, the numeral “1881,” but its position is such that no significance will be likely to be attached to it even if it is noticed. Appellant’s reason for adopting this mark, as disclosed by thé testimony, is not above suspicion. This fact should be given weight where a doubt exists. American Stove Co. v. Detroit Stove Works, 31 App. D. C. 304; Walter Baker & Co. v. Harrison, 32 App. D. C. 272; Wayne County Preserving Co. v. Burt Olney Canning Co. 32 App. D. C. 279; Phœnix Paint & Varnish Co. v. John T. Lewis & Bros. Co. 32 App. D. C. 285. Had these wreaths been above and below “Rogers,” instead .of before and after it, the case would have been different. In other words, appellant has given the same position .to the wreaths of its mark that appellee has given to its anchors, without adding anything likely to direct attention to the difference in the marks. There was no necessity for such close simulation of appellee’s mark, and such a practice ought not to be encouraged. Both parties, as stated in case No. 585, áre entitled to the use of the word “Rogers,” but we do not think any undue burden is imposed upon appellant when it is required to adopt accessories sufficiently unlike those previously adopted and in use by appellee to enable the public to distinguish between the marks. Such a requirement is all the more essential where a common word, inherently calculated to lead to confusion, is employed.
The decision is therefore affirmed, and the clerk will certify this opinion, as by law required. ■ Affirmed.